1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    DWIGHT BANKS,                             Case No.: 18cv584-LAB (BLM)
12                                 Plaintiff,
                                                ORDER DENYING MOTION TO
13    v.                                        PROCEED IN FORMA
                                                PAUPERIS;
14    RIGOBERTO'S TACO SHOP,
      INC., et al.,
15                                              ORDER STRIKING PLAINTIFF’S
                                Defendant.      COUNSEL’S DOCKET ENTRY;
16
                                                AND
17
                                                ORDER REGARDING
18
                                                TELEPHONE CALLS TO
19                                              CHAMBERS
20
21
22         Renewed IFP Motion
23         On July 17, the Court denied Plaintiff Dwight Banks’ motion to proceed in
24   forma pauperis (“IFP”), pointing out that it included a good deal of apparently
25   contradictory information. The Court gave him leave to file a renewed motion,
26   which he did. The amended motion (Docket no. 5) attempted to correct the
27   problems. Both motions were created using the same form, which incorporates an
28   affidavit under penalty of perjury.

                                                1
                                                                     18cv584-LAB (BLM)
1          Unfortunately, the amended motion raises new questions, and without
2    explanation contradicts his earlier motion. The original affidavit said Banks had
3    zero years of education; the amended affidavit, without explanation, says he has
4    ten years of education. The original affidavit said he spends $268 per month on
5    utilities and $10 per month on homeowner’s or renter’s insurance (both of which
6    seemed inconsistent with the fact that he did not own or rent a home). The
7    amended motion says he spends $40 per month on a cell phone, but does not
8    explain why his utility bills were so high earlier. It may be that he simply
9    mischaracterized these expenses, but if that is so, he is in the best position to
10   explain it.
11         The amended motion attempts to explain his living situation by saying he
12   pays people $400 to $450 per month to allow him to stay in their homes. Why he
13   did not mention this a few weeks earlier, and where this money comes from are
14   not adequately explained. Simply filing a new affidavit with new and different
15   amounts creates an appearance of unreliability. In other words, although there may
16   be good reasons for the changes, it is up to Banks to explain why his original
17   declaration was wrong, and why he made the changes he did.
18         A new wrinkle is that Banks now says he receives, on average $200 per
19   month in settlements from ADA cases he brings. It is clear he is not receiving
20   structured payments because he says some months he receives more, and some
21   months he receives none. Under Civil Local Rule 3.2(a)(3), the affidavit in support
22   of an IFP motion must include income from all sources, including pensions, gifts,
23   or “any other source.” See Rule 3.2(a)(3)(e). And the affidavit “must include a
24   description of each source of money and the amount of money received from each
25   source during the past twelve months.” Rule 3.2(a)(3).
26         This is a problem, partly because Banks has never included a description of
27   ADA payments received in the past twelve months. He must do this before IFP
28   can be granted. Second, a settlement of $200 for an ADA case in this District is

                                              2
                                                                         18cv584-LAB (BLM)
1    surprisingly low. Both affidavits say Banks expects to pay nothing in costs or
2    attorney’s fees or costs for this case, so the expenses of suing cannot be the
3    reason he ends up with so little from each settlement. Also, the form says to use
4    gross amounts, before deductions for any other purpose. Even if the affidavit is
5    interpreted to mean Banks will pay no fees directly, and that his counsel will take
6    a percentage of the recovery under a contingency agreement, it makes little sense.
7    After accounting for a reasonable contingency fee, Banks’ settlement payout
8    remains inexplicably low.
9         The renewed IFP motion is DENIED. Banks may either pay the filing fee, or
10   file a renewed IFP motion within 21 calendar days of the date this order is issued.
11   If he files a renewed IFP motion, he may use a form as before, but he should also
12   include a supplemental affidavit. The supplemental affidavit must explain all of the
13   discrepancies identified above. In particular, it must explain why the information
14   in the two affidavits is so different, how much he has received in income during the
15   past year (including from lawsuit settlements), and why the settlement amounts
16   are so low.
17        Banks’ affidavit should account for all income and all payments or expenses,
18   even if they were only credits or debits rather than cash income or payments. For
19   example, if someone makes payments on his behalf out of the proceeds of lawsuit
20   settlements, he must include that information. His affidavit must explain the
21   substance of his finances and the explanation must be coherent, plausible, and
22   complete. An doubts should be resolved in favor of completeness.
23        Docket Entries by Attorney
24        In this District, attorneys are required to file documents electronically using
25   the CM/ECF system. See Civil Local Rule 5.4. They are required to undergo
26   training, and to follow this District’s CM/ECF Policies and Procedures Handbook.
27   They are not, however, permitted to use the docketing software to offer their own
28   comments on the case or to intervene in the regular judicial process.

                                              3
                                                                         18cv584-LAB (BLM)
1            After filing the amended IFP motion, attorney Michael Taibi filed a certificate
2    of service of the amended IFP motion, as item number 6 in the docket. As part of
3    the docket entry, he added the following language: “Motion was GRANTED upon
4    Appearance at hearing by Michael Taibi”.1 This is not accurate.
5            The only hearing before this Court that Michael Taibi attended was held July
6    9, over two weeks before Taibi filed the motion that he says the Court granted. He
7    appeared at a hearing in 18cv302, Mason v. Golden West Furniture, a separate
8    case involving entirely different parties. The only connections between that case
9    and this is that both are ADA cases and Taibi is counsel in both. Before that
10   hearing, Taibi’s law clerk called chambers to say that Taibi might bring up the
11   original IFP motion in this case at that hearing. But the Court never issued any
12   order setting the IFP motion for hearing. And in any event, the Court denied the
13   then-pending IFP motion by written order after the hearing, on July 17, after the
14   hearing. In fact, the Court did not rule on any motion at that hearing; it took the
15   pending motion in Mason under submission. (See Docket no. 15 in case 18cv302.)
16           Any rulings on motions can be made by the Court only. It should go without
17   saying, but attorneys are not permitted to rule on their own motions, nor should
18   they attempt to correct what they perceive as the Court’s oversights by entering
19   their own notations on the docket. Even if an attorney were correct in his belief, the
20   remedy would be to use some authorized procedure (such as an ex parte motion)
21   to ask the Court to take action or, in very unusual cases, to appeal. Filing or
22   docketing what purports to be an order of the Court is absolutely prohibited and
23   could expose an attorney to sanctions or contempt proceedings.
24   ///
25   ///
26
27
28   1
         Court staff have since removed this annotation.

                                                4
                                                                            18cv584-LAB (BLM)
1          Telephone Calls
2          It has come to the Court’s attention that Taibi has either directed or permitted
3    an attorney in his firm who is not licensed in California to make ex parte telephone
4    calls to chambers. Going forward, except in exigent circumstances only attorneys
5    authorized to practice in this Court should call. See Civil Local Rule 83.3(c)(2).
6    And no one should attempt to make ex parte contact with chambers regarding
7    disputed matters.
8          For example, calling ex parte to ask when the Court will rule on a disputed
9    matter or how the Court will likely rule on such a matter, or urging the Court to give
10   priority to or take action on such a matter are all improper. A disputed matter, in
11   this context, is any issue that both parties have not agreed on, and where their
12   interests might diverge.
13
14         IT IS SO ORDERED.
15   Dated: October 29, 2018
16
17                                           Hon. Larry Alan Burns
                                             United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                               5
                                                                            18cv584-LAB (BLM)
